BY THE COURT.
If the bill of exceptions showed that the testimony copied was all the evidence offered at the trial, we might regard it, even in the way stated, though it would he more coi’rect 438] *to state what facts were proven, and not state what a witness declares, unless the objection be t<> the improper admission of irrelevant testimony. The practice of swelling records, by copying the caption and attestation of depositions, unless upon some question touching the authentication copied, cannot he too strongly reprobated, and in a proper case, we would not hesitate to order the clerk recording, or the attorney ordering it, to pay the expense. The record here shows, that other evidence was given, besides what is set out. It seems to us very probable, that the evidence should have gone to the jury; but we ax-e not advised of that by inspecting the record. There is cause to suspect that the court erred in ordering a non suit, hut as wo cannot go beyond the record, we cannot affirm that they erred.
The judgment is affirmed.